     Case 3:19-cv-00413-LRH-WGC Document 5 Filed 09/19/19 Page 1 of 3


 1   Crane M. Pomerantz
     Nevada Bar No. 14103
 2   SKLAR WILLIAMS, PLLC
     410 South Rampart Boulevard, Suite 350
 3   Las Vegas, Nevada 89145
 4   Email: cpomerantz@sklar-law.com
     Telephone: (702) 360-6000
 5   Facsimile: (702) 360-0000

 6   Christopher F. Robertson (pro hac vice application forthcoming)
     Bar No. 642094
 7   Email: crobertson@seyfarth.com
     Anne V. Dunne (pro hac vice application forthcoming)
 8   Bar No. 681893
     Email: adunne@seyfarth.com
 9
     SEYFARTH SHAW LLP
10   World Trade Center East
     Two Seaport Lane, Suite 300
11   Boston, Massachusetts 02210-2028
     Telephone: (617) 946-4800
12   Facsimile: (617) 946-4801
13   Attorneys for Defendants Elon Musk,
     Tesla, Inc., and Tesla Motors, Inc.
14

15                                 UNITED STATES DISTRICT COURT

16                                       DISTRICT OF NEVADA

17   KARL HANSEN,                                         Case No. 3:19-cv-00413-LRH-WGC

18                          Plaintiff,

19          v.
                                                             CERTIFICATE OF INTERESTED
20                                                           PARTIES PURSUANT TO LR 7.1-1
     ELON MUSK; TESLA, INC.; TESLA
     MOTORS, INC.; U.S. SECURITY
21
     ASSOCIATES; DOES 1 THROUGH 50,
22
                            Defendants
23

24          The undersigned attorneys of record for Defendants Elon Musk, Tesla Inc., and Tesla
25   Motors, Inc. (“Tesla”) certify that at this time no known interested parties other than those
26   ...
27   ...

28   ...

                                                      1
     Case 3:19-cv-00413-LRH-WGC Document 5 Filed 09/19/19 Page 2 of 3


 1   participating in the case have a direct, pecuniary interest in the outcome of this case. These

 2   representations are made to enable judges of the Court to evaluate possible disqualification or

 3   recusal.

 4          DATED this 19th day of September, 2019.

 5                                                 SKLAR WILLIAMS PLLC

 6
                                                   By: ____________________________________
 7                                                     Crane M. Pomerantz
                                                       Nevada Bar No. 14103
 8
                                                       SKLAR WILLIAMS, PLLC
 9                                                     410 S. Rampart Blvd., Ste. 350
                                                       Las Vegas, NV 89145
10                                                     Tel: (702) 360-6000
                                                       Fax: (702) 360-0000
11

12                                                        Christopher F. Robertson
                                                          (pro hac vice application forthcoming)
13                                                        Bar No. 642094
                                                          Anne V. Dunne
14                                                        (pro hac vice application forthcoming)
15                                                        Bar No. 681893
                                                          SEYFARTH SHAW LLP
16                                                        World Trade Center East
                                                          Two Seaport Ln., Ste. 300
17                                                        Boston, MA 02210-2028
18                                                        Tel: (617) 946-4800
                                                          Fax: (617) 946-4801
19
                                                          Attorneys for Defendants Elon Musk,
20                                                        Tesla, Inc., and Tesla Motors, Inc.
21

22

23

24

25

26

27

28

                                                      2
     Case 3:19-cv-00413-LRH-WGC Document 5 Filed 09/19/19 Page 3 of 3


 1                                   CERTIFICATE OF SERVICE

 2          I hereby certify that I am an employee of Sklar Williams PLLC, and that on this 19th day

 3   of September, 2019, I caused a true and correct copy of the foregoing CERTIFICATE OF

 4   INTERESTED PARTIES PURSUANT TO LR 7.1-1 to be electronically filed with the Clerk

 5   of the Court by submitting the document listed above to the electronic filing and service system

 6   (CM/ECF) at the United States District Court, District of Nevada. CM/ECF will provide copies

 7   to all parties and counsel of record registered to receive CM/ECF notifications.

 8

 9                                                      /s/ Eugene J. Crawford
                                                      An employee of SKLAR WILLIAMS PLLC
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28

                                                     3
